While I agree with the foregoing, I am unable to see why the courts, in respect to a defendant's indemnity, should ever feel called upon to "walk softly like the gods whose feet are shod with wool," or why any impenetrable obscuration should envelop so simple and so common a situation.
Why should not the jury know who the real party in interest is, the same as they may know who is putting up the security for costs or who is paying the expenses of a witness?
To invest the fact of the defendants' insurance with the sanctimonious camouflage of a manufactured reverence is to my mind the superlative quintessence of judicial ineptitude. *Page 480